Title: To Thomas Jefferson from Richard Mentor Johnson, 10 March 1808
From: Johnson, Richard Mentor
To: Jefferson, Thomas


                  
                     The President of  
                     
                     
                        the U. States,
                     Washington City. March 10th. 1808
                  
                  Having understood that George M Bibb has lately resigned the office of atto for the District of Kentucky, I deem it proper to Speake of some of those Gentleman, of whom it is probable a Selection will be made for that office, which is peculiarly important in this distracted situation of the State of Kentucky—Living in a few miles of Frankfort, which is included in the district I represent—I feel a great anxiety, that a firm Supporter of the Present administration, should Suceed Mr Bill—William E. Barry of Lexington is a man of Talents, & now prosecutes for the Commonwealth in the County of Fayette & Town of Lexington—He is a young man of extensive influence—He has represented the County & Town of Lexington in the K. Legislature He is a warm & zealous Supporter of the present administration & may be trusted to any extent He is one among the few professional men who spoke to the people of Kentucky upon the affair of the chesapeake, who drew up & had adopted, approbatory mers of the present administration, and stimulated by his Speeches & his example, the Malitia to offer their voluntary services, when the requisition was made of 100.000 Malitia—His age is 26 or 27—Mr Martain O. Hardin of Frankfort, is a young man of equal Capacity & integrity. He is a real frend to the Present administration, but less active in any political concern than W.E. Barry He is a man of Character & considerable popularity—Mr Wickliff of Lexington, a man of talents, of more legal experience, than Barry or Hardin a firm Supporter of the Present administration—Mr Talbot of Frankfort—a man of real talents and equal to any in Kentucky in fame & experience as a lawyer—His capacity cannot be doubted—He has never taken a part in Politics—Has no particular political popularity—I am well acquainted with him—I believe him a republican and a frend to the present administration—and nothing but former indifference to every thing political has prevented me from recommending him alone for this office. His appointment might produce in him a greater interest in the political measures of the U. States—which event could not fail to make his weight of talents of great benefit to the State & particularly in Frankfort where Parties run high.
                  Accept assurances of my very high Consideration & esteem.
                  
                     Rh: M. Johnson 
                     
                  
               